DETAILED ACTION
This Non-final action is responsive to communications: 01/21/2022.
Claims 1-14 are pending. Claim 1 is independent.

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-14 (Species I) in the reply filed on 01/21/2022 is acknowledged. Claims 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2022. Claims 1-14 are pending in the application.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
5.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
6.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/26/2020.  This IDS has been considered.

Specification Objections
7a.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
“Signal generator for generating control signals for page buffer of memory device”
7b. 	The disclosure “Background” section does not discuss any meaningful problem to be solved or background information and is objected. See MPEP § 608.01(c).

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
11.	Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Wang (US 2010/0182840 A1), in view of Kim (US 9,659,665 B1).
Regarding independent claim 1, Wang teaches a signal generator (Fig. 3: 300), comprising: 
a first amplifier (Fig. 3: 410 unity gain amplifier) for outputting an amplified voltage (Fig. 3: Vref) in response to a reference voltage (Fig. 3: VBG “bandgap voltage”)  and a feedback voltage (Fig. 3: Vref feedback to input of 410); 
a divider circuit (Fig. 3: 420) for dividing the amplified voltage (Fig. 3: Vref) to generate a divided voltage (para [0050], para [0052]: “…divider 420 configured to divide the reference voltage Vref depending on the control signals PBSENSE_SW<0:n>…”) and the feedback voltage (Fig. 3 : Vref when divider circuitry and switches are not active); and 

outputting a sensing signal (Fig. 4: PBSENSE signal generated by Fig. 3: 400 sensing signal supply unit) in response to the divided voltage (para [0052] and Fig. 4).
Wang is silent with respect to buffer group for outputting a common sensing signal in response to amplified voltage.
Kim teaches – 
a buffer group (Fig. 4: 416, 432) for outputting a common sensing signal (col. 2, lines 18-25: “program sensing control signal” and “read sensing control signal” uses common output of  Fig. 4: PB_SENSE ) in response to the amplified voltage (Fig. 4 VRAMP, VREF2, see co. 8, lines 35-47: VREF2 with bit line precharge voltage and line 52: ramping signal VRAMP).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim into the teachings of Wang such that buffer group for outputting a common sensing signal can be employed in the apparatus in order to reduce PVT related parameter variation (col. 9, lines 39-44).

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
CHOI (US 2022/0020436 A1): Fig. 1-Fg. 11 and claims 1-20 are applicable for nsdp double patenting rejection. 
CHAI et al. (US 2019/0221275 A1): Fig. 2, Fig. 6-Fig. 8 disclosure applicable for all claims and teaches a feedback signal being applied in the input stage.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825